UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB S Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of1934 for the quarterly period ended June 30, 2007. £ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . AAMPRO GROUP, INC. (Exact name of registrant as specified in its charter) NEVADA 87-0419231 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 181 Main Street, Peapack, New Jersey 07977 (Address of Principal Executive Offices and Zip Code) Issuer's Telephone Number: (973) 467-9330 Former name, former address, and former fiscal year, if changed since last report: No Changes. Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share Indicate by mark xwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES
